Matter of Veronica P. v Radcliff A. (2015 NY Slip Op 01989)





Matter of Veronica P. v Radcliff A.


2015 NY Slip Op 01989


Decided on March 12, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2015

Tom, J.P., Sweeny, Saxe, Clark, JJ.


10724

[*1] In re Veronica P., etc., Petitioner-Respondent,
vRadcliff A., Respondent-Appellant.


George E. Reed, Jr., White Plains, for appellant.
Dora M. Lassinger, East Rockaway, for respondent.

Order, Family Court, New York County (Ivy I. Cook, Referee), entered on or about February 4, 2011, which after a hearing, determined that appellant had committed acts that constituted harassment in the second degree (Penal Law § 240.26), and granted petitioner a two-year order of protection directing appellant to, inter alia, stay away from her home, unanimously affirmed, without costs.
A fair preponderance of the evidence (Family Court Act § 832) supports the referee's finding that appellant committed acts constituting the family offense of harassment in the second degree (see Penal Law § 240.26), warranting the issuance of an order of protection (see  Family Court Act §§ 812[1]; 842). The evidence demonstrates that, following an argument, appellant pushed petitioner, an 87-year-old woman, and then threatened her, and we find no basis for disturbing the referee's credibility determinations (see Matter of F.B. v W.B. , 248 AD2d 119 [1st Dept 1998]).
There is no merit to appellant's claim that the referee improperly assumed the role of advocate for the petitioner. Rather, the referee properly asked questions throughout the proceedings that "advance[d] the goals of truth and clarity" (see People v Arnold , 98 NY2d 63, 68 [2002]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 12, 2015
CLERK